UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7237


WAYNE DOUGLAS LENEAU,

                  Plaintiff – Appellant,

             v.

J. BENJAMIN APLIN, South Carolina Department of Probation,
Parole, and Pardon Services,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:09-cv-00932-CMC)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Douglas Leneau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wayne    Douglas    Leneau       appeals       the      district    court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2006).           We have reviewed the record and

find    no   reversible      error.    Accordingly,             we    affirm     for   the

reasons stated by the district court.                     See Leneau v. Aplin, No.

4:09-cv-00932-CMC      (D.S.C.     June       22,    2009).          Further,    we    deny

Leneau’s     motion    for     transcripts          and     copies      at    Government

expense.     We dispense with oral argument because the facts and

legal    contentions    are     adequately          presented     in    the     materials

before   the   court    and     argument      would       not   aid    the    decisional

process.

                                                                                AFFIRMED




                                          2